Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 7 Mar 2022.
Claims 3 and 4 were cancelled.
Claims 1, 2, and 5 were amended.
Claims 1, 2, and 5 are currently pending and have been examined.

	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: U.S. Patent Publication 2015/0371153 to Lohmeier et. al. in view of U.S. Patent Publication No. 2016/0356615 to Arata et. al. discloses a system for accepting owner conditions for renting a vehicle and selecting users with matching preferred conditions as set forth in the non-final action mailed 7 Dec 2021. U.S. Patent Publication No. 2019/0196503 to Abari et. al. discloses that one of the conditions is that the vehicle has autonomous capabilities. U.S. Patent Publication No. 2019/0295005 to Griffin et. al. discloses a system for booking one-way vehicle rentals by putting two or more one-way users in contact to chain their one-way trips and return a vehicle to a particular location. U.S. Patent Publication No. 2011/0166898 to Zarrow discloses a dual one-way flight facilitation system, in which unoccupied repositioning flights are prioritized for filling with user requests. U.S. Patent No. 8,140,256 to dos-Santos et. al. discloses matching drivers and riders based on one-way or round trip indications in ride request systems. Non-patent literature “Real-time Rideshare Matching Problem” to Ghoseiri et. al. discloses that “Internet-enabled technologies… and automated ridematching softwares are enabling technologies for ridesharing to organize rides in real time either a few minutes before the trip takes place or while the trip is occurring with passengers picked up and dropped off along the way,” which has improved the usage of dynamic, one-way ridesharing services. Ghoseiri, p. 32. However, the prior art does not disclose or fairly suggest selecting users “so that the number of users who want to use the one-way car sharing is equal to or larger than the number of users who want to use the round-trip car sharing.”
The claims are eligible under 35 U.S.C. 101 because they recite a practical application of the abstract idea of dynamic ride matching, which falls within the “certain methods of organizing human activity” grouping of abstract ideas. Even though the limitations which recite determining a travel route to the return location designated by the owner such that an in-vehicle system of the vehicle implements autonomous driving to the designated return location by controlling the vehicle along the travel route are subject to the condition precedent that the vehicle rented is an autonomous vehicle, both independent claim 1 and independent claim 5 are device/apparatus claims. “A system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur.” MPEP 2111.04(II), citing Ex parte Schulhauser, Appeal 2013-007847, 14 (PTAB April 28, 2016). Since the claimed systems much have structure for performing the contingent limitation, this results in a practical application of the abstract idea. Therefore, the claims are eligible. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628